      Case 2:20-cv-02361-JTM-KWR Document 22 Filed 09/09/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  DAYTREND DENONE MOSES                                               CIVIL ACTION
  VERSUS                                                              NO. 20-2361
  MOHAMED MAHMOUD, ET AL.                                             SECTION “H”(4)



                                           ORDER

         The Court, having considered the complaint, the record, the applicable law, the Partial

Report and Recommendation of the Chief United States Magistrate Judge (Doc. 17), and the failure

of any party to file an objection to the Chief Magistrate Judge’s Partial Report and

Recommendation, hereby approves the Partial Report and Recommendation of the Chief United

States Magistrate Judge and adopts it as its opinion in this matter. Therefore,

         IT IS ORDERED that plaintiff Daytrend DeNone Moses’s 42 U.S.C. § 1983 claims

against defendants Nurse Juanasha Smith and Deputy Garrett Haun are DISMISSED WITH

PREJUDICE as frivolous and otherwise for failure to state a claim for which relief can be granted

pursuant to 28 U.S.C. § 1915(e) and § 1915A.

         IT IS FURTHER ORDERED that Moses’s § 1983 claims against defendants Sgt. Darryl

Richardson and Lt. Elizabeth Raiford for use of verbal slurs and threats and failure to investigate

and address his PREA complaint are DISMISSED WITH PREJUDICE as frivolous and

otherwise for failure to state a claim for which relief can be granted pursuant to § 1915(e) and §

1915A.

         Moses’s § 1983 claims against defendants Deputy Mohamed Mahmoud for intentional

indifference and excessive force and against Sgt. Richardson and Lt. Raiford for intentional
      Case 2:20-cv-02361-JTM-KWR Document 22 Filed 09/09/21 Page 2 of 2




indifference and failure to intervene remain referred to the Chief Magistrate Judge for further

proceedings.

               New Orleans, Louisiana, this 9th day of September, 2021.




                                                   ____________________________________
                                                     JANE TRICHE MILAZZO
                                                     UNITED STATES DISTRICT JUDGE




                                              2
